Exhibit 10.80

 

ROCKWOOD HOLDINGS, INC.
MARKET STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is made, effective as of December 13, 2013
(the “Grant Date”) between Rockwood Holdings, Inc., a Delaware corporation
(hereinafter called the “Company”), and [FIRST NAME] [LAST NAME], an employee of
the Company or an Affiliate, hereinafter referred to as the “Employee”.  For
purposes of this Agreement, capitalized terms not otherwise defined above or
below, or in the 2009 Stock Incentive Plan for Rockwood Holdings, Inc. and
Subsidiaries (the “Plan”), shall have the meanings set forth in Appendix A
attached to this Agreement and incorporated by reference herein.

 

WHEREAS, the Company desires to grant the Employee market stock unit awards as
provided for hereunder (the “Market Stock Unit Awards”), ultimately payable in
shares of common stock of the Company, par value $0.01 per share (the “Common
Stock”), pursuant to the Plan, the terms of which are hereby incorporated by
reference and made a part of this Agreement; and

 

WHEREAS, the committee of the Company’s Board appointed to administer the Plan
(the “Committee”) has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the shares of Common Stock
that may be issued hereunder to the Employee as an incentive for increased
efforts during his term of office with the Company or an Affiliate, and has
advised the Company thereof and instructed the undersigned officers to grant
said Market Stock Unit Awards.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

1.                                      Grant of the Market Stock Units. 
Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the
Employee the opportunity to vest in Market Stock Unit Awards, which shall vest
in accordance with Section 2(a) herein (the “MSUs”) up to a number of MSUs equal
to the product of (x) 1.5 multiplied by (y) your Target MSU Award (as defined
below), which shall be rounded up to the nearest whole number of MSUs in the
event that the such product results in a fractional number of MSUs (the “Maximum
MSU Award”).  Your Target MSU Award shall be [insert target number of MSUs] MSUs
(the “Target MSU Award”).  An “MSU” represents the right to receive one share of
Common Stock.  The MSUs shall vest and become nonforfeitable in accordance with
Section 2 hereof.

 

--------------------------------------------------------------------------------


 

2.                                      Vesting.

 

(a)                                 Performance-Based MSUs.  The vesting of the
MSUs shall be subject to the satisfaction of the Code of Ethics Requirement, as
well as the conditions set forth in both subsection (i)(A), (B) or (C), as
applicable, and subsection (ii) of this Section 2(a):

 

(i)                                     Service Vesting Requirement.

 

(A)                               Unless otherwise provided in this Agreement,
so long as the Employee continues to be employed by the Company or its
Subsidiaries through January 1, 2017 (the “Vesting Date”), the Employee shall,
on the Vesting Date, vest in a number of MSUs (not to exceed the number of MSUs
provided as the Maximum MSU Award set forth in Section 1 above) determined based
on the formulas set forth in Section 2(a)(ii) below.

 

(B)                               If, prior to the Vesting Date (and absent the
occurrence of any Change in Control), the Employee’s employment with Company and
its Subsidiaries is terminated for any reason (other than due to the Employee’s
death, Disability or Retirement), then the MSUs shall be forfeited by the
Employee without consideration as of such termination date and this Agreement
shall terminate without payment in respect thereof.  Notwithstanding the
previous sentence, if, prior to the Vesting Date (and absent the occurrence of
any Change in Control), the Employee’s employment with the Company and its
Subsidiaries is terminated by the Company and its Subsidiaries other than for
Cause, then the Committee has the sole discretion to elect whether this
Agreement will remain outstanding and, as of the Vesting Date, whether the
Employee will become entitled to receive a distribution of a number of shares of
Common Stock equal to the product of (x) the number of MSUs in which the
Employee would have become vested pursuant to Section 2(a)(ii) below, if the
Employee had remained employed with the Company or a Subsidiary through the
Vesting Date, and (y) a fraction, the numerator of which is equal to the number
of days between (and including) the Grant Date and the date such employment so
terminates, and the denominator of which is equal to 1097 (such fraction, the
“Proration Factor”) (such shares, the “Prorated MSU Shares”).

 

(C)                               If, during the Award Period (and absent the
occurrence of any Change in Control), the Employee’s employment with the Company
and its Subsidiaries is terminated by the Employee due to the Employee’s death,
Disability or Retirement, then this Agreement shall remain outstanding and, as
of the Vesting Date, the Employee shall become entitled to receive a
distribution of Prorated MSU Shares (determined based on the formula set forth
in Section 2(a)(i)(B) above); provided that, in the event of a termination by
the Employee due to Retirement, the distribution of Prorated MSU Shares are
conditioned upon compliance with any non-compete, non-solicitation,
non-disclosure and non-disparagement restrictions in any agreement or policy
with the Company or its Affiliates during the remaining portion of the Award
Period and violation of any such restrictions shall result in immediate
forfeiture of the entire amount of Prorated MSU Shares.

 

(ii)                                  Performance Vesting Requirement.

 

(A)                               The MSUs shall, so long as the Employee
remains employed with the Company or its Subsidiaries through the Vesting Date
(or the provisions of Section 2(a)(i)(B) or

 

2

--------------------------------------------------------------------------------


 

(C) otherwise apply), vest on the Vesting Date as to a number of shares of
Common Stock equal to: the product of (x) the Target MSU Award and (y) the Stock
Price Multiplier, provided that, no MSUs shall be earned if the Ending Stock
Price is less than fifty percent (50%) of the Beginning Stock Price.

 

(B)                               Whether and to what extent the MSUs shall vest
shall be determined by the Committee at its first meeting following the end of
the Award Period (which shall occur in no event later than 75 days after the end
of the calendar year in which the Award Period ends (i.e., by no later than
March 15, 2017)), upon the Committee’s certification of achievement of the
applicable performance goals set forth in Section 2(a)(ii)(A) above.

 

(iii)                               Settlement of MSUs.  Promptly after the
Vesting Date (but in no event later than 75 days after the end of the calendar
year in which the Award Period ends (i.e., by no later than March 15, 2017)) the
Company shall distribute to the Employee a number of shares of Common Stock
equal to the number of MSUs that become vested in accordance with
Section 2(a) hereof.  Any number of MSUs that do not become vested in accordance
with Section 2(a) hereof (to the extent not already previously forfeited
pursuant to Section 2(a)(i)(B) or (C) above) shall, effective as of the Vesting
Date, be forfeited by the Employee without consideration and this Agreement
shall terminate without payment in respect thereof.

 

(b)                                 Effect of Change in Control. 
Notwithstanding anything set forth in Section 2(a) above, if there occurs a
Change in Control, the following rules shall apply with respect to the MSUs
granted hereunder in lieu of the provisions of Section 2(a) above:

 

(i)                                     Unless otherwise determined by the
Committee, if a Change in Control occurs prior to the Vesting Date, and the
Employee is still employed with the Company or its Subsidiaries upon the
occurrence of such Change in Control, then this Market Stock Unit Award shall be
converted into a right to receive a cash payment equal to the sum of (x) the
product of (1) the Target MSU Award, (2) the Stock Price Multiplier and (3) the
CIC Per Share Price (such product of clauses (1), (2) and (3), the “CIC Cash
Value”) and (y) an amount equal to the interest on the CIC Cash Value accrued at
a rate equal to LIBOR plus 2.0% per annum, computed on the basis of a year of
364 days, calculated daily for each day following the closing date of the Change
in Control transaction through the date immediately preceding the date on which
such cash payment becomes vested (the sum of clauses (x) and (y), the “CIC
Settlement Amount”).  The Employee shall become 100% vested in the CIC
Settlement Amount on the Vesting Date, so long as the Employee remains employed
with the Company, any subsidiary or successor or acquirer thereof (or any of its
affiliates) in the Change in Control through the Vesting Date, subject to the
provisions of Section 2(b)(ii) below.  The CIC Settlement Amount shall be paid
to the Employee within ten (10) business days after the Vesting Date.

 

(ii)                                  Notwithstanding Section 2(b)(i) above, if
the Employee’s employment with the Company and its Subsidiaries is terminated by
the Company and its Subsidiaries other than for Cause or by the Employee for
Good Reason during the twenty-four (24) month period following the Change in
Control (and prior to the Vesting Date), the Employee shall be immediately vest
in the right to receive the CIC Settlement Amount, and the Employee shall
receive payment of the CIC Settlement Amount within ten (10) business days
following such termination date.

 

3

--------------------------------------------------------------------------------


 

3.                                      Dividend Equivalents.  With respect to
each cash dividend or distribution (if any) paid with respect to Common Stock to
holders of record on and after the Grant Date, a number of shares of Common
Stock shall be accrued on the books and records of the Company, in an amount
equal to the quotient of (a) the product of (i) the amount of such dividend or
distribution paid with respect to one share of Common Stock, multiplied by
(ii) the number of vested MSUs (if any) granted hereunder then held by the
Employee, divided by (b) the Fair Market Value on the applicable dividend record
date.  At such time(s) thereafter as the Employee receives a distribution of
shares of Common Stock in respect of his or her vested MSUs granted hereunder
pursuant to the applicable provision of Section 2 above, the Company shall also
distribute to the Employee such number of shares of Common Stock accrued under
this Section 3 that relate to the vested MSUs in respect of which such
distribution of shares is otherwise being made.  In the event of any stock
dividend, the provisions of Section 9 of the Plan shall apply to this Market
Stock Unit Award.

 

4.                                      Limitation on Obligations.  The
Company’s obligation with respect to the MSUs granted hereunder is limited
solely to the delivery to the Employee of shares of Common Stock on the date
when such shares are due to be delivered hereunder, and in no way shall the
Company become obligated to pay cash in respect of such obligation, except as
otherwise expressly provided for herein.  This Market Stock Unit Award shall not
be secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement.

 

5.                                      Rights as a Stockholder.  The Employee
shall not have any rights of a common stockholder of the Company unless and
until the Employee becomes entitled to receive the shares of Common Stock
pursuant to Section 2 above.  As soon as practicable following the date that the
Employee receives the shares of Common Stock pursuant to Section 2, certificates
for the Common Stock shall be delivered to the Employee or to the Employee’s
legal guardian or representative.

 

6.                                      Transferability.  The MSUs shall not be
subject to alienation, garnishment, execution or levy of any kind, and any
attempt to cause any such awards to be so subjected shall not be recognized. 
The shares of Common Stock acquired by the Employee pursuant to Section 2 of
this Agreement may not at any time be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition complies with applicable securities
laws.

 

7.                                      Purchaser’s Employment by the Company. 
Nothing contained in this Agreement obligates the Company or any Subsidiary to
employ the Employee in any capacity whatsoever or prohibits or restricts the
Company (or any Subsidiary) from terminating the employment, if any, of the
Employee at any time or for any reason whatsoever, with or without Cause, and
the Employee hereby acknowledges and agrees that neither the Company nor any
other Person has made any representations or promises whatsoever to the Employee
concerning the Employee’s employment or continued employment by the Company or
any Affiliate thereof. No payment under this Agreement shall be taken into
account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company unless
provided otherwise in such other plan.

 

4

--------------------------------------------------------------------------------


 

8.                                      Change in Capitalization.  Except as
provided in Section 2(b) above, in the event of any change in the outstanding
Common Stock by reason of a stock split, spin-off, stock dividend, stock
combination or reclassification, recapitalization or merger, Change in Control,
or similar event, the provisions of Section 8 of the Plan shall govern the
treatment of this Market Stock Unit Award.

 

9.                                      Withholding.  It shall be a condition of
the obligation of the Company upon delivery of Common Stock or cash, as
applicable, to the Employee pursuant to Section 2 above that the Employee pay to
the Company such amount as may be requested by the Company for the purpose of
satisfying any liability for any federal, state or local income or other taxes
required by law to be withheld with respect to such Common Stock or cash, as
applicable.  The Company shall be authorized to take such action as may be
necessary, in the opinion of the Company’s counsel (including, without
limitation, withholding Common Stock or cash, as applicable, otherwise
deliverable to the Employee hereunder and/or withholding amounts from any
compensation or other amount owing from the Company to the Employee), to satisfy
the obligations for payment of the minimum amount of any such taxes.  In
addition, if the Company’s accountants determine that there would be no adverse
accounting implications to the Company, the Employee may be permitted to elect
to use Common Stock otherwise deliverable to the Employee hereunder to satisfy
any such obligations, subject to such procedures as the Company’s accountants
may require.  The Employee is hereby advised to seek his own tax counsel
regarding the taxation of the grant of MSUs made hereunder.

 

10.                               Securities Laws.  Upon the delivery of any
Common Stock to the Employee, the Company may require the Employee to make or
enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement.  The delivery of the Common Stock hereunder shall
be subject to all applicable laws, rules and regulations and to such approvals
of any governmental agencies as may be required.

 

11.                               Clawback; Forfeiture on Violation of Code of
Ethics.

 

(a)                                 The Committee in its sole discretion may
impose on the MSUs provided for in this Agreement, either through an amendment
to the Plan or through a policy that upon adoption by the Committee will be
incorporated into this Agreement by reference effective as of the date of such
adoption, that the Employee’s rights, payments, and benefits with respect to
this Agreement shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions provided in this
Agreement, as required by applicable law. Such events may include, but shall not
be limited to, a restatement of the Company’s financial statements to reflect
adverse results from those previously released financial statements, as a
consequence of errors, omissions, fraud, or misconduct, or the Employee’s
failure to satisfy the Code of Ethics Requirement.

 

(b)                                 In the event that the Employee fails to
satisfy the Code of Ethics Requirement, all MSUs granted hereunder (to the
extent not already previously forfeited) may be immediately forfeited by the
Employee without consideration based upon a determination by the Committee and
this Agreement shall terminate without payment in respect thereof.

 

5

--------------------------------------------------------------------------------


 

12.                               Section 409A of the Code.  In the event that
it is reasonably determined by the Company that, as a result of the deferred
compensation tax rules under Section 409A of the Code (and any related
regulations or other pronouncements thereunder) (the “Deferred Compensation Tax
Rules”), benefits that the Employee is entitled to under the terms of this
Agreement may not be made at the time contemplated by the terms hereof or
thereof, as the case may be, without causing Employee to be subject to tax under
the Deferred Compensation Tax Rules, the Company shall, in lieu of providing
such benefit when otherwise due under this Agreement, instead provide such
benefit on the first day on which such provision would not result in the
Employee incurring any tax liability under the Deferred Compensation Tax Rules;
which day, if the Employee is a “specified employee” (within the meaning of the
Deferred Compensation Tax Rules), shall, in the event the benefit to be provided
is due to the Employee’s “separation from service” (within the meaning of the
Deferred Compensation Tax Rules) with the Company and its Subsidiaries, be the
first day following the six-month period beginning on the date of such
separation from service.

 

13.                               Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of its Secretary, and any notice to be given to the Employee shall be addressed
to him at the address given beneath his signature hereto.  By a notice given
pursuant to this Section 13, either party may hereafter designate a different
address for notices to be given to him.  Any notice which is required to be
given to the Employee shall, if the Employee is then deceased, be given to the
Employee’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 13.  Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

 

14.                               Governing Law.  The laws of the State of
Delaware (or if the Company reincorporates in another state, the laws of that
state) shall govern the interpretation, validity and performance of the terms of
this Agreement regardless of the law that might be applied under principles of
conflicts of laws.

 

15.                               Confidential Information; Covenent Not to
Compete; Assignment of Inventions.

 

(a)                                 In consideration of the Company entering
into this Agreement with the Employee, the Employee hereby agrees effective as
of the date of the Employee’s commencement of employment with the Company or its
affiliates or subsidiaries, without the Company’s prior written consent, the
Employee shall not, directly or indirectly, (i) at any time during or after the
Employee’s employment with the Company or its affiliates or subsidiaries,
disclose any Confidential Information pertaining to the business of the Company
or any of its affiliates or subsidiaries, except when required to perform his or
her duties to the Company or one of its affiliates or subsidiaries, by law or
judicial process; or (ii) at any time during the Non-Compete Period, directly or
indirectly (A) be engaged in or have financial interest (other than an ownership
position of less than 5% in any company whose shares are publicly traded or any
non-voting non-convertible debt securities in any company) in any business which
competes with any business of the Company or any of its affiliates or
subsidiaries or (B) solicit or offer employment to any person who has been
employed by the Company or any of its affiliates, subsidiaries, successors or
assigns at any time during the six months immediately preceding the termination
of

 

6

--------------------------------------------------------------------------------


 

the Employee’s employment.  If the Employee is bound by any other agreement with
the Company, its affiliates, subsidiaries, successors or assigns regarding the
use or disclosure of confidential information, the provisions of this Agreement
shall be read in such a way as to further restrict and not to permit any more
extensive use or disclosure of confidential information.

 

(b)                                 Notwithstanding clause (a) above, if at any
time a court holds that the restrictions stated in such clause (a) are
unreasonable or otherwise unenforceable under circumstances then existing, the
parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area.  Because the Employee’s
services are unique and because the Employee has had access to Confidential
Information, the parties hereto agree that money damages will be an inadequate
remedy for any breach of this Agreement.  In the event of a breach or threatened
breach of this Agreement, the Company, its affiliates, subsidiaries, successors
or assigns may, in addition to other rights and remedies existing in their
favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without the posting of a bond or other security).

 

(c)  The Employee acknowledges and agrees that the Company, its affiliates,
subsidiaries, successors or assigns shall be entitled to injunctive or other
relief in order to enforce the covenant not to compete, covenant not to solicit
and/or confidentiality covenents as set forth in this Section 15 of this
Agreement.

 

16.                               Market Stock Unit Award Subject to Plan.   The
Market Stock Unit Award shall be subject to all applicable terms and provisions
of the Plan, to the extent applicable to the Common Stock.   In the event of any
conflict between this Agreement and the Plan, the terms of the Plan shall
control.

 

17.                               Signature in Counterparts.  This Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

[Signatures on next page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date hereof.

 

 

ROCKWOOD HOLDINGS, INC.

 

 

 

By:

[g11301ks03i001.jpg]

 

Name:

Thomas J. Riordan

 

Title:

Sr. Vice President, Law & Administration

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

[FIRST NAME] [LAST NAME]

 

7

--------------------------------------------------------------------------------


 

Appendix A

 

Definitions

 

“Award Period” shall mean the three year period beginning on January 1, 2014 and
ending on December 31, 2016.

 

“Beginning Stock Price” shall mean the average closing price per share of Common
Stock for the sixty (60) trading day period ending immediately prior to
January 1, 2014.

 

“Cause” shall mean (i) the Employee’s willful and continued failure to perform
duties, which are within the control of the Employee and consistent with such
Employee’s title and position, that is not cured within 15 days following
written notice of such failure, (ii) the Employee’s conviction of or plea of
guilty or no contest to a (x) felony or (y) crime involving moral turpitude,
(iii) the Employee’s willful malfeasance or misconduct which is injurious to the
Company or its Subsidiaries, other than in a manner that is insignificant or
inconsequential, (iv) a breach by Employee of the material terms of this
Agreement and any non-compete, non-solicitation or confidentiality covenants or
agreements by which the Employee may be bound, following notice of such breach
(which notice may be oral or written) or (v) any violation by the Employee of
any material written Company policy after written notice of such breach, if such
violation is shown by the Company to be reasonably expected to result in
material injury to the business, reputation or financial condition of the
Company.

 

“Change in Control” shall mean the earliest to occur of the following:

 

(i)                                     any Person (which term shall mean any
individual, corporation, partnership, group, association or other “person,” as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, other than the Company or any employee benefit plans sponsored
by the Company) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under such Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s
outstanding Voting Securities (which term shall mean securities which under
ordinary circumstances are entitled to vote for the election of directors) other
than through the purchase of Voting Securities directly from the Company through
a private placement;

 

(ii)                                  individuals who constitute the Board on
the date hereof (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors comprising the Incumbent Board shall from and after such election be
deemed to be a member of the Incumbent Board;

 

(iii)                               a merger or consolidation involving the
Company or its stock or an acquisition by the Company, directly or indirectly or
through one or more subsidiaries, of another entity or its stock or assets in
exchange for the stock of the Company is consummated, unless, immediately
following such transaction, 50.1% or more of the then outstanding Voting
Securities of the surviving or resulting corporation or entity will be (or is)
then beneficially owned, directly or indirectly, by the individuals and entities
who were the beneficial owners of the Company’s outstanding Voting Securities
immediately prior to such transaction (treating, for purposes of determining
whether the 50.1% continuity test is met, any ownership of the Voting Securities
of the surviving or resulting corporation or entity that results from a
stockholder’s ownership of the stock

 

--------------------------------------------------------------------------------


 

of, or other ownership interest in, the corporation or other entity with which
the Company is merged or consolidated as not owned by persons who were
beneficial owners of the Company’s outstanding Voting Securities immediately
prior to the transaction); or

 

(iv)                              all or substantially all of the assets of the
Company are sold or transferred to a Person as to which (A) the Incumbent Board
does not have authority (whether by law or contract) to directly control the use
or further disposition of such assets and (B) the financial results of the
Company and such Person are not consolidated for financial reporting purposes.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
unless such transaction or occurrence constitutes a change in ownership or
effective control within the meaning of Section 409A(a)(2)(A)(v) of the Code.

 

“CIC Per Share Price” shall mean the price per share paid for one share of
Common Stock in the Change in Control transaction (with the value of any
security that is paid as consideration in the Change in Control determined by
the Committee as of the date of such Change in Control).

 

“Code of Ethics Requirement” shall mean the Employee complies with the Company’s
Code of Business Conduct and Ethics, dated November 23, 2009 or, if applicable,
the Company’s Code of Ethics for Executive Officers and Financial Officers, as
adopted July 29, 2005, as the same may be amended from time to time.

 

“Company” shall have the meaning set forth in the introductory paragraph.

 

“Confidential Information” shall mean all non-public information concerning
trade secret, know-how, software, developments, inventions, processes,
technology, designs, the financial data, strategic business plans or any
proprietary or confidential information, documents or materials in any form or
media, including any of the foregoing relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising and marketing, and other non-public proprietary and confidential
information of the Company, its affiliates, subsidiaries, successors or assigns.

 

“Disability” shall mean a determination, made at the request of the Employee or
upon the reasonable request of the Company set forth in a notice to the
Employee, by a physician selected by the Company and the Employee, that the
Employee is unable to perform his duties as an employee of the Company or its
Subsidiaries and in all reasonable medical likelihood such inability will
continue for a period in excess of 180 consecutive days.

 

“Ending Stock Price” shall mean the average closing price per share of Common
Stock for the sixty (60) trading day period ending immediately prior to
January 1, 2017; except that in the event of a Change in Control, for purposes
of determining the Stock Price Multiplier, the Ending Stock Price shall be the
CIC Per Share Price.

 

“Good Reason” shall mean without the Employee’s consent, (i) a reduction in the
Employee’s base salary or annual bonus opportunity (other than a reduction in
base salary that is offset by an increase in bonus opportunity upon the
attainment of reasonable financial targets, which reduction may not exceed 10%
of the Employee’s base salary in any 12 month period), (ii) a substantial
reduction in the Employee’s duties and responsibilities, which continues beyond
15 days

 

2

--------------------------------------------------------------------------------


 

after written notice by the Employee to the Company of such reduction, (iii) the
elimination or reduction of the Employee’s eligibility to participate in the
Company’s benefit programs that is inconsistent with the eligibility of
similarly situated employees of the Company to participate therein, (iv) a
transfer of the Employee’s primary workplace by more than 35 miles from the
current workplace, (v) any serious chronic mental or physical illness of an
immediate family member that requires the Employee to terminate his or her
employment with Company because of a substantial interference with his or her
duties at the Company or (vi) any failure by the Company to pay when due any
payment owed to the Employee within 15 days after the date such payment becomes
due.  In order for Employee to resign pursuant to this definition of “Good
Reason”, Employee shall have first given written notice of the alleged defect
within thirty (30) business days of the event giving rise to such claim of Good
Reason, and the same shall not have been cured (if capable of cure) within
thirty (30) business days of such written notice.

 

“LIBOR” shall mean the three-month London interbank offered rate as published in
the Wall Street Journal on the business day following the closing date of the
Change in Control transaction and each anniversary thereafter.

 

“Non-Compete Period” shall mean the period of time beginning on the effective
date of the Employee’s commencement of employment with the Company, its
affiliates, subsidiaries, successors or assigns and ending on the date that is
twelve months after the date of termination of employment of such Employee.

 

“Retirement” shall mean retirement at age 62 or over (or such other age as may
be approved by the Board of Directors) after having been employed by the Company
or a Subsidiary for at least ten years.

 

“Stock Price Multiplier” shall mean the quotient of (x) the Ending Stock Price,
divided by (y) the Beginning Stock Price.

 

3

--------------------------------------------------------------------------------